STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

CASEY COLLEY,
                                                                                         FILED
Claimant Below, Petitioner                                                              July 31, 2020
                                                                                  EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS
vs.)   No. 19-0544 (BOR Appeal No. 2053642)                                           OF WEST VIRGINIA
                   (Claim No. 2018014363)

HAMPDEN COAL, LLC,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Casey Colley, a self-represented litigant, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). Hampden Coal, LLC,
by Counsel Sean Harter, filed a timely response.

        The issue on appeal is compensability. The claims administrator rejected the claim on
March 21, 2018. The Office of Judges reversed the decision in its November 2, 2018, Order and
held the claim compensable for lumbar sprain/strain and left shoulder sprain/strain. The Office of
Judges remanded the claim to determine if temporary total disability benefits were appropriate.
The Order was affirmed by the Board of Review on March 22, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Colley appeals the Board of Review’s decision to request that the claim also be held
compensable for disc bulges from L4-S1 and partial left shoulder full thickness tear of the distal
anterior supraspinatus tendon. Mr. Colley, a coal miner, injured his left shoulder and lower back
on December 15, 2017, when he slipped and fell. December 18, 2017, treatment notes from
Dickenson Medical Associates indicate he was seen for a follow-up from an emergency room visit.
Mr. Colley reported that he fell at work the previous Friday and struck his back and left shoulder.
He was treated in the emergency room where x-rays showed no fractures. Mr. Colley reported low
back pain, bilateral hip pain, radiculopathy, and left shoulder/upper arm pain. The assessment was
                                                 1
shoulder pain and lumbar radiculopathy. On January 2, 2018, Mr. Colley returned with worsening
symptoms and was taken off of work. He underwent a left shoulder MRI which showed a partial
thickness tear of the supraspinatus tendon, two small cysts, and degenerative changes on January
18, 2018. A lumbar MRI showed mild degenerative disc disease. On February 2, 2018, Mr. Colley
was referred to orthopedics and neurosurgery. He returned on March 12, 2018, with worsening
shoulder and back pain. The assessment was hand/finger pain, lumbar radiculopathy, and high
blood pressure. Mr. Colley reported left shoulder pain and back pain radiating into his legs on
March 28, 2018. He stated that he had experienced back pain in the past but no radiation into the
legs until his fall at work.

        Mr. Colley has a long history of lower back and left shoulder problems. On December 3,
2009, a lumbar x-ray was performed for back pain with radiculopathy. There was no history of
injury. The results showed degenerative changes and mild loss of disc height at T12 and L1. A left
shoulder x-ray was performed for left shoulder pain with no trauma on March 31, 2010. The results
showed degenerative joint disease of the acromioclavicular joint. On April 19, 2010, a left shoulder
MRI was performed for left shoulder pain. The results showed bursitis, moderate peritendinopathy
with no evidence of a full thickness tear, and cystic changes.

        An April 15, 2015, treatment note from Dickenson Medical Associates indicates Mr.
Colley reported bilateral shoulder pain for several years. He also reported increased pain in his left
shoulder. He was diagnosed with rotator cuff tendinitis and a possible rotator cuff tear. A left
shoulder MRI was performed on April 22, 2015, which showed edema and small cysts, consistent
with a chronic injury, and a suspected chronic labral tear. Mr. Colley returned to Dickenson
Medical Associates on April 29, 2015, and was diagnosed with left shoulder rotator cuff tendinitis.
A lumbar x-ray showed mild degenerative changes on October 18, 2016. On October 13, 2017, a
treatment note from Pikeville Medical Center indicated Mr. Colley reported left shoulder pain that
started six months prior. He was diagnosed with bursitis. It was noted that a 2015 MRI showed
degenerative changes with a possible labral tear. Mr. Colley returned to Dickenson Medical
Associates on October 31, 2017, for a checkup. It was noted that he was to be referred to
orthopedics for shoulder pain.

        Prasadarao Mukkamala, M.D., performed an independent medical evaluation for the injury
at issue on March 6, 2018. Dr. Mukkamala noted that Mr. Colley denied any prior back pain. Dr.
Mukkamala opined that his complaints of left shoulder and lower back pain were the result of
preexisting lumbar spondylosis and rotator cuff tendinosis and arthrosis. Dr. Mukkamala stated
that the conditions were not related to the work injury. Dr. Mukkamala found no credible objective
medical evidence that Mr. Colley was injured on December 15, 2017. He stated that the mechanism
of injury was suggestive of a sprain or contusion to the low back and left shoulder, but that the
conditions would have resolved within four weeks.

        The claims administrator rejected the claim on March 21, 2018. The Office of Judges
reversed the decision in its November 2, 2018, Order, held the claim compensable for lumbar
sprain/strain and left shoulder sprain, and remanded the claim to determine if temporary total
disability benefits were appropriate. The Office of Judges noted that Mr. Colley failed to introduce
the Employees’ and Physicians’ Report of Injury into the record. Dr. Mukkamala stated in his
                                                  2
evaluation that he reviewed the form, which indicated Mr. Colley injured his left arm/shoulder,
lower back, and legs on December 15, 2017. Dr. Mukkamala further stated that Mr. Colley was
diagnosed with left shoulder sprain with L4-5 bulge by Logan Regional Medical Center
Emergency Room the day he was injured. Those records were also not submitted to the Office of
Judges. The Office of Judges found that while Mr. Colley denied any prior back problems to Dr.
Mukkamala, there are extensive medical records which indicate otherwise. Mr. Colley has had low
back pain since at least December of 2009, and various imaging studies showed the presence of
pre-existing degenerative changes in the lumbar spine as well as in the left shoulder. The Office
of Judges noted that he was examined on December 18, 2017, and diagnosed with lumbar
radiculopathy and shoulder pain. A left shoulder MRI performed one month later showed
degenerative changes. A lumbar MRI showed mild degenerative disc disease. The Office of Judges
concluded that a preponderance of the evidence indicates Mr. Colley sustained a lumbar
sprain/strain and a left shoulder sprain as a result of his compensable injury. It remanded the claim
for a determination of temporary total disability benefits. The Board of Review adopted the
findings of fact and conclusions of law of the Office of Judges and affirmed its Order on March
22, 2019.

       After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Mr. Colley has a long history of lower back and left shoulder
problems that preexisted the compensable injury. The medical evidence indicates that he sustained
a lumbar sprain/strain and left shoulder sprain/strain as a result of his compensable injury.

         For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it so clearly wrong based upon the evidentiary record that even when all
inferences are resolved in favor of the Board of Review’s findings, reasoning and conclusions,
there is insufficient support to sustain the decision. Therefore, the decision of the Board of Review
is affirmed.



                                                                                          Affirmed.
ISSUED: July 31, 2020


CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison



                                                 3